Dismissed and Memorandum Opinion filed November 29, 2007







Dismissed
and Memorandum Opinion filed November 29, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00340-CV
____________
 
GERMAINE JAMES, Appellant
 
V.
 
CREEKBEND APTS., Appellee
 

 
On Appeal from the
County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No.
878555
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a final judgment signed
December 20, 2007.  Appellant filed an untimely motion for new trial on
December 22, 2007.  Appellant=s notice of appeal was due March 20,
2007.  See Tex. R. App. P. 26.1(a)
(stating that notice of appeal must be filed within ninety days after date
judgment is signed when appellant has filed a timely motion for new trial). 
The notice of appeal was not filed until April 7, 2007.




Appellant=s notice of appeal was not filed timely. 
A motion for extension of time is necessarily implied when an appellant, acting
in good faith, files a notice of appeal beyond the time allowed by rule 26.1,
but within the fifteen-day grace period provided by Rule 26.3 for filing a
motion for extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615,
617-18 9 (1997) (construing the predecessor to Rule 26).  Appellant=s notice of appeal
was not filed within the fifteen-day period provided by rule 26.3
On November 8, 2007, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of
jurisdiction.  See Tex. R. App.
P. 42.3(a).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed November 29, 2007.
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.